15 F.3d 1159
304 U.S.App.D.C. 428
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Michael BELL,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, Respondent,Washington Metropolitan Area Transit Authority, Intervenor.
No. 93-1174.
United States Court of Appeals, District of Columbia Circuit.
Jan. 25, 1994.

Before:  Silberman, Buckley and Ginsburg, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from the United States Department of Labor Benefits Review Board and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the petition for review be denied.  The Administrative Law Judge's conclusion that the Washington Metropolitan Area Transit Authority did not discriminate against petitioner in retaliation for his exercise of his right to receive compensation for his work-related injury was supported by "substantial evidence in the record as a whole."   See Geddes v. Director, O.W.C.P., 851 F.2d 440, 443 (D.C.Cir.1988).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 35.